IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                July 22, 2008
                               No. 07-41157
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

ARMANDO ROJAS-SAMANIEGO

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                        USDC No. 5:05-PO-1125-ALL


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Armando Rojas-Samaniego (Rojas) appeals the 15-month sentence imposed
upon revocation of unsupervised probation. As the Government concedes, the
sentence was plainly erroneous because the maximum sentence that could have
been lawfully imposed was six months. See 8 U.S.C. § 1325(a); 18 U.S.C.
§§ 3551(a), 3565(a)(2). The sentence is VACATED and the case is REMANDED
for resentencing. See United States v. Coil, 442 F.3d 912, 914 (5th Cir. 2006).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.